               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

                                       MINUTE SHEET

UNITED STATES OF AMERICA                               Date:           March 5, 2019

vs.                                                    Case No.:      16-4029-01-CR-C-BCW

RUSSELL DEAN MOORE, JR.



Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Hearing: Sentencing

Time Commenced: 9:04 am                                Time Terminated:10:01 am

                                       APPEARANCES

Plaintiff=s counsel:        Larry Miller, AUSA
Defendant=s counsel:        Jeffrey R. Kay, CJA
Probation officer:          Danielle Staats


PROCEEDINGS IN COURTROOM: Above parties present. Court accepts plea of
         guilty and adjudication of guilt. There are objections to the Presentence
         Report. Court adopts P.S.I.R. without change. Government presents
         evidence. Court asserts statutory guidelines. Counsel makes sentence
         recommendations. Court grants Government’s motion. Defendant
         accorded allocution.

SENTENCE: Defendant sentenced to the custody of BOP for 240 months on counts 1 and 3
          of the indictment to run concurrently and 120 months on count 5 and 6 of the
          indictment to run concurrently, counts 1 & 3 to run consecutive to counts 5
          and 6 for a total of 360 months; followed by 3 years supervised release on
          counts 1, 3, 5, and 6 to be served concurrently. Counts 2 & 4 dismissed upon
          motion by the government.


             FINE: waived; SPECIAL ASSESSMENT: $400; RESTITUTION: $34,504.03
             Defendant advised of right to appeal. Defendant remanded to the custody of
             the US Marshal.

Government’s Witness Erik Zumdome:        9:09 am – 9:35 am
                                          9:35 am – 9:44 am (cross)


Court Reporter:        Denise Halsey              Courtroom Deputy: T. Lock
